Citation Nr: 1435676	
Decision Date: 08/11/14    Archive Date: 08/20/14

DOCKET NO.  11-24 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for a skin disability, to include as due to Agent Orange.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

 James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from May 1970 to December 1971.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Milwaukee, Wisconsin Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claim for service connection for a skin disability.  


FINDING OF FACT

A skin disability was initially manifested following service and is not shown to be related to service.


CONCLUSION OF LAW

A skin disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of his claim.  An October 2009 letter, issued prior to the rating decision on appeal, explained the evidence necessary to substantiate his claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing, and informed him of disability rating and effective date criteria.  He has had ample opportunity to respond and supplement the record, and has not alleged that notice was less than adequate.  

The RO arranged for a VA examination regarding the etiology of his skin disorder.  The Board finds the examination is adequate to allow for appellate review of the claim.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds that the record, as it stands, includes adequate competent evidence to allow the Board to decide this matter, and that no further development of the evidentiary record is necessary as to the increased rating claims.  See generally 38 C.F.R. § 3.159(c)(4).  

Factual background, legal criteria and analysis

The Board has reviewed all the evidence in the appellant's claims file.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran's service treatment records show he complained of an infection on his face and feet in December 1970.  Medication was prescribed.  He was seen in April 1971 for an abscess and cellulitis of the right elbow and forearm.  He was hospitalized for four days.  The day after hospital discharge, it was indicated his condition showed improvement.  A report of medical history on the separation examination in December 1971 shows the Veteran denied skin disease.  A clinical evaluation of the skin on the service separation examination in December 1971 was normal.  

Private medical records show the Veteran complained of a rash on his feet in January 1973.  Moderately severe eczema was noted.  The condition was noted to have cleared the following month.  He was seen for neurodermatitis in August 1973, a rash on his face of one week's duration in June 1974, and lichen simplex of the wrists the next month.  In addition, it was noted he had a rash on both arms in June 1984.  In July 2001, the Veteran reported he had a rash on his face and forearms ever since Vietnam.  He stated it was brought out by hot, humid weather.  He related that dermatologists told him they were not sure what it was.  Following an examination, the assessment was skin rash, etiology unclear.  He reported he had a rash on his back in September 2003.  Excoriated papules were noted.  The Veteran dated this to his service in Vietnam.  The impression was eczematoid dermatitis of unknown type with some allergic component.  

The Veteran submitted a formal claim for service connection for a skin disorder in August 2009.  He indicated his skin condition began in January 1973.  

On VA examination of the skin in January 2010, the Veteran reported that he had recurrent eruptions of small, somewhat pruritic papules since his discharge from service.  These occurred mainly in the summer and were triggered by hot weather and humidity.  The examiner noted he reviewed the claims folder.  The examiner stated the Veteran had rosacea of the face, probable ocular rosacea and eczematous dermatitis of the hands.  He concluded that based on the notes reviewed (which included the service treatment records and private medical records), the Veteran's condition was less likely as not a result of service.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires evidence of: (1) a current disability (for which service connection is sought); (2) evidence of incurrence or aggravation of a disease or injury in service; and (3) evidence of a nexus between the claimed disability and the disease or injury in service.  See Shedden v, Principi, 381 F.3d 1153, 1166-1167 (Fed. Cir. 2004).  

If a Veteran was exposed to an herbicide agent during active service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: Chloracne or other acneform disease consistent with Chloracne; Type 2 diabetes; Hodgkin's disease; chronic lymphocytic leukemia; B cell leukemia, Parkinson's disease, multiple myeloma; non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx or trachea); soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma); and ischemic heart disease, (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina).  75 Fed. Reg. 53202 (August 31, 2010), 38 C.F.R. § 3.309(e). 

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which a veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).  (VA recently its regulation regarding acute and subacute peripheral neuropathy, but the revisions have no applicability in this case, as such diagnosis is not shown.)

The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See 72 Fed. Reg. 32,395 (2007).  The United States Court of Appeals for the Federal Circuit has held, however, that a claimant is not precluded from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In other words, the fact that a veteran may not meet the requirements for service connection on a presumptive basis does not in and of itself preclude the establishment of service connection, as entitlement may alternatively be established on a nonpresumptive direct-incurrence basis.

The Veteran asserts service connection is warranted for a skin disability, and claims it is due to his exposure to Agent Orange in service.  

The service treatment records confirm that the Veteran was treated for an infection on his face and feet in December 1970, and that he was hospitalized briefly for cellulitis in April 1971.  The Board notes there is no indication he had any other treatment for skin problems in service.  In fact, he specifically denied skin disease on the service separation examination in December 1971, and no abnormalities of the skin were present on clinical examination.  

The Board concedes the Veteran was treated for eczema slightly more than one year following his discharge from service.  The private medical records show that over the years he received treatment for neurodermatitis, lichen simplex, rosacea and eczematoid dermatitis.

The Board acknowledges the Veteran had service in Vietnam, and therefore is presumed to have been exposed to Agent Orange.  However, the skin disorders for which he has been treated since service have not been presumptively linked to exposure to Agent Orange.  There is no clinical evidence linking the Veteran's skin disability to service.    

The Board may, nevertheless, grant service connection for a skin disability if it is affirmatively shown that any such condition is related to service.  The evidence fails to establish the Veteran's current skin disorders (identified on the January 2010 VA examination as rosacea of the face and eczematoid dermatitis of the hands) may be so attributed.  The examiner clearly conduced that the Veteran's skin disability is not related to service.  There is no competent evidence to the contrary.

The Veteran's assertions that he has a skin disability that is related to service are not competent evidence in this matter.  Laypersons are competent to provide opinions on some medical issues.  However, the diagnosis and etiology of skin disorder fall outside the realm of common knowledge of a layperson.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Further, while the Veteran is competent to describe his symptoms, the Board finds the opinion of the VA medical provider to be more probative and persuasive as to the etiology of his skin disability, as the examiner based his conclusions on a review of the record, in addition to the Veteran's statements.

The record demonstrates that the Veteran's current skin disabilities are unrelated to service; there is no competent medical evidence linking them to service.  Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for a skin disability.


ORDER

Service connection for a skin disability, to include as due to Agent Orange, is denied.



____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


